ACCEPTED
                                                                                    06-15-00173-CR
                                                                         SIXTH COURT OF APPEALS
                                                                               TEXARKANA, TEXAS
                                                                              10/12/2015 5:08:28 PM
                                                                                   DEBBIE AUTREY
                                                                                             CLERK

Appellate Docket No:   06-15-[Not Assigned Yet]-CR

Appellate Case Style: Gary Lamont Carson v. The State of TexasFILED IN
                                                       6th COURT OF APPEALS
                                                         TEXARKANA, TEXAS
          SIXTH DISTRICT COURT OF              APPEALS 10/13/2015 8:53:00 AM
      CRIMINAL APPEAL – DOCKETING              STATEMENT DEBBIE AUTREY
                                                                Clerk
PARTIES (TRAP 32.2(a)):

Appellant: Gary Lamont Carson
Attorneys: Michael R. Casillas, Attorney at Law – SBN 3967500

Addresses: 351 S. Riverfront Blvd.,
           Dallas, TX 75207

Telephone number: 214.748.5200

Facsimile number: 214.748.5202

e-mail address: michael@londlawdfw.com

Appellee: The State of Texas

Attorney: The Hon. District Attorney Jerry Dean Rochelle –
           SBN 17126020
Address: 601 Main Street
           Texarkana, TX 75501
Telephone number: 903.735.4800
Facsimile number: 903.735.4819
e-mail address: catherine.coats@txkusa.org



PERFECTION OF APPEAL (TRAP 32.2(b),(d),(f)-(k)):

Date sentence imposed or suspended in open court or appealable order
signed: August 10, 2015

Date Notice of Appeal filed: October 2, 2015
If mailed, Date mailed:
Attach file-stamped copy of Notice of Appeal

ACTIONS EXTENDING TIME TO PERFECT APPEAL (TRAP
32.2(e)):

Motion for new trial: Yes
Motion in arrest of judgment: Yes
Other (specify): N/A

TRIAL AND APPEAL (TRAP 32.2(f)-(k)):

Trial Court Cause Number: 15F-0536-102
Offense originally charged: Bail Jumping
Date of original offense: July 14, 2015
Defendant’s Plea: Guilty
If guilty or nolo contendere, was plea result of negotitated plea bargain
agreement? NO

Was trial jury or nonjury? Non-Jury
Punishment assessed: 10 year prison sentence

Is the appeal from a pretrial order: No

Does the appeal involve the validity of a statute, rule, or ordinance? No

TRIAL COURT AND RECORD (TRAP 32.2(c),(l),(m)):

Trial Court: 102nd Judicial District Court Bowie County, Texas

Judge below: The Hon. Bobby Lockhart

Address for court from which appeal is taken:

102 nd Judicial District Court
Judge Bobby Lockhart
Bowie County Court House
133 N. Riverfront Blvd., 6th Floor
710 James Bowie Drive
New Boston, TX 75501
Cause Number below: 15F-0536-102

Court Clerk :
                Billy Fox
                Telephone Number: 903.628.6751
                Facsimile number: 903.628.6761

Address: 102 nd Judicial District Court
         Bowie County Court House
         710 James Bowie Drive
         New Boston, Texas 75570-2328


Fee paid: No
Arrangements made to pay fee: Yes

Court Reporter or Court Recorder: Melanie Harris

Telephone Number: 903.277.8696
Facsimile Number: 214.628.6761

Address: 102 nd Judicial District Court
         Bowie County Court House
         710 James Bowie Drive
         New Boston, TX 75570-2328

Reporter’s Record/Recorder’s Record
Electronically recorded: Yes
Date of hearings: April 9, 2014 and May 7, 2014 and October 9, 2014
                   December 4, 2014 and February 5, 2105 and
                    April 2, 2015 and July 9, 2015 and August 6, 2015
                   August 10, 2015 and September 8, 2015 and
                    September 15, 2015 and October 2, 2015

Date requested: October 2, 2015

INDIGENCY OF PARTY (TRAP 32.1(k)):

Yes
OTHER INFORMATION (TRAP 32.2(m)):


N/A


I CERTIFY TO THE BEST OF MY KNOWLEDGE, ALL OF THE
ABOVE INFORMATION IS TRUE AND CORRECT:


/s/Michael R. Casillas                                October 12, 2015
Attorney At Law                                       Date

Representing: Appellant Gary Lamont Carson

                    CERTIFICATE OF SERVICE

I hereby certify that true and correct copies of the foregoing Docketing
Statement were served on counsel for the opponent, the State of Texas, by
serving said copies either electronically or on paper to the Office of Criminal
District Attorney of Bowie County, Texas, 710 James Bowie Drive, New
Boston, Texas 75501 or via e-mail to catherine.coats@txkusa.org
no later than October 21, 2015.


                                 /s/Michael R. Casillas
                                 Michael R. Casillas